DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Response to Amendment
This office action is in response to the communications filed on 09/01/2021 and 10/14/2021, concerning Application No. 16/321,154. The claim amendments filed on 09/01/2021 are acknowledged. Presently, Claims 1-2, 4, 6-12, 14, 16, and 18-21 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-12, 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Von Allmen et al. (WO 2015/179505 A1, cited in the Applicant’s IDS filed 01/28/2019 and a copy of which was filed by the Applicant on 01/28/2019, hereinafter Von Allmen) in view of Hirshberg (US 2014/0323837 A1, with publication date 10/30/2014, hereinafter Hirshberg).

Regarding Claim 1, Von Allmen discloses (Figs. 1-11, 14, and 19-25) an ultrasound imaging system (image guided autonomous needle insertion system 10, conventional ultrasound system 12, needle insertion device 14), comprising: 
an ultrasound probe (ultrasound probe 26) comprising: 
a transducer housing comprising a body (see, e.g., Fig. 4, housing and body of ultrasound probe 26) extending from a proximal end to a distal end along a longitudinal axis (see, e.g., Para. [0064], lines 5-6, “The ultrasound probe 26 defines a longitudinal center axis 71, and is oriented such that its operating head 73 is downwardly facing”), the distal end comprising an internal cavity (see, e.g., Figs. 5 and 7, where the probe 26 is shown to have an operating head 73, and where the operating head 73 comprises ultrasound transducers in order for the probe 26 to be operational and generate an ultrasound image, thus the transducers within the operating head 73 would also be within an internal cavity of the probe 26; also see, e.g., Para. [0015], lines 8-10, “The method further includes the steps of capturing an image from the ultrasound probe [26] of a subcutaneous vein [60]”, which shows that the probe 26 is operational; also see, e.g., Para. [0062], lines 1-4, “the ultrasound probe 26 comprises Model L25 ultrasound transducer available from SonoSite, Inc. of Bothell, Washington, USA”, which shows the probe 26 comprises a transducer); and 
a transducer transmitter (within operating head 73) configured within the internal cavity (see, e.g., Figs. 5 and 7; also see, e.g., Para. [0015], lines 8-10 and Para. [0062], lines 1-4), the transducer transmitter configured to scan a target site (target vein 60) of a patient (see, e.g., Para. [0062], lines 1-4, “The ultrasound probe 26 may comprise any conventional two or three dimensional ultrasound probe. In one illustrative embodiment, the ultrasound probe 26 comprises Model L25 ultrasound transducer available from SonoSite, Inc. of Bothell, Washington, USA”; also see, e.g., Para. [0015], lines 8-10, “The method further includes the steps of capturing an image from the ultrasound probe [26] of a subcutaneous vein [60]”); 
a needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) (see, e.g., Para. [0055], lines 2-6, “The illustrative dispenser and control unit 16 includes a percutaneously placed device, such as a needle assembly 30, supported for movement by a drive mechanism 32. More particularly, the dispenser and control unit 16 controls three-dimensional (3D) position, rotation and penetration velocity of the needle assembly 30” and Fig. 4, where the dispenser and control unit 16 is shown to comprise both the needle assembly 30 and the drive mechanism 32) communicatively coupled to the ultrasound probe (26) (see, e.g., Para. [0058], lines 1-2, “The dispenser and control unit 16 is illustratively coupled to the ultrasound probe 26”; also see, e.g., Fig. 4, where it is shown that the needle assembly 30 is a part of the dispenser and control unit 16, and that the needle assembly 30 and control unit 16 are shown to be connected to the probe 26), the needle guide assembly (16, 30, 32) comprising a needle (needle 78) (see, e.g., Para. [0064], line 8, “The needle assembly 30 illustratively includes a syringe 76 and a needle 78” and Figs. 4-9, where the needle 78 is shown to be within the needle assembly 30, which is further within the dispenser and control unit 16; also see, e.g., Para. [0069]); 
a first actuator device (first actuator 84) comprising a first motor (see, e.g., Para. [0065], line 1, “A first actuator 84, illustratively an electrical motor”) configured to move the needle guide assembly (16, 30, 32) with respect to a first axis (rotation about x-axis 62, i.e., y-axis) of the ultrasound probe (26) (see, e.g., Modified Fig. 14 below, where the first actuator 84 and the first axis (rotation about the x-axis 62/movement in the y-axis) are shown in text, and where directional arrows for the first axis are shown using dashed arrows; further see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, and Para. [0064], lines 8-9, “A syringe holder 80 illustratively couples the needle assembly 30 to a z-bar holder 82”, and Fig. 4, where the dispenser and control unit 16 is shown to comprise both the z-bar holder 82 and the needle assembly 30) for controlling an insertion angle of the needle guide assembly (16, 30, 32) with respect to the ultrasound probe (26) (see, e.g., Para. [0066], lines 7-10, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62. A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62” and Fig. 4, where the rotation about the x-axis 62 of the dispenser and control unit 16 (including z-bar holder 82 and needle assembly 30) is shown to correspond to controlling the claimed insertion angle, i.e., the insertion angle/rotational position of the needle 78 of the needle assembly 30 (within dispenser and control unit 16) is controlled/changed by the rotation about the x-axis 62; also see, e.g., Para. [0069] and Figs. 10-11); 
a second actuator device (second actuator 104) comprising a second motor (see, e.g., Para. [0067], lines 1-2, “The z-bar holder 82 supports a second actuator, illustratively an electrical linear motor 104”) configured to move the needle guide assembly (16, 30, 32) with respect to a different, second axis (z-axis 64) of the ultrasound probe (26) (see, e.g., Modified Figure 14 below, where the second actuator device 104 and the second axis (translation along the z-axis 64) are shown in text, and where directional arrows for the second axis are shown using dashed arrows; further see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”; also see, e.g., Para. [0010], lines 7-9, “a first actuator configured to move the percutaneously placed device within a first degree of freedom, a second actuator configured to move the percutaneously placed device within a second degree of freedom”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”) for controlling a lateral position of the needle guide assembly (16, 30, 32) with respect to the ultrasound probe (26) (see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64” and Modified Fig. 14 below, where the translation along the z-axis 64 of the needle assembly 30 (within the dispenser and control unit 16) is shown to correspond to controlling the claimed lateral position, i.e., the lateral position of the needle 78 of the needle assembly 30 (within dispenser and control unit 16) is controlled/changed by the translation along the z-axis 64; also see, e.g., Para. [0069] and Figs. 10-11), the first (84) and second (104) actuator devices each being secured to the needle guide assembly (16, 30, 32) at different locations (see, e.g., Fig. 10 and Modified Fig. 14 below, where the first actuator 84 is shown to be secured to the lower end of the z-bar holder 82 and to the sensor holder 70 (both within the dispenser and control unit 16 which corresponds to the claimed needle guide assembly), and where the second actuator 104 is shown to be secured to the syringe holder 80 and to the z-bar holder 82 (both within the dispenser and control unit 16 which corresponds to the claimed needle guide assembly), therefore the first actuator 84 and the second actuator 104 are secured to the dispenser and control unit 16 (corresponding to the claimed needle guide assembly) at different locations; also see, e.g., Para. [0064-0067]); and
a controller (high level processor 18) configured to determine the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-11, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62. A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62, and may provide a signal indicative thereof to the high level processor 18”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) and the lateral position (see, e.g., Para. [0067], lines 2-8, “The second actuator 104 is illustratively in electrical communication with the high level processor 18… The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64” and Para. [0068], lines 2-5, “A position sensor 110, such as an encoder, may be coupled to the linear motor 104 to determine the position of the syringe holder 80 (and thereby the needle assembly 30) relative to the z- bar holder 82, and provide a signal indicative thereof to the high level processor 18”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) for the needle guide assembly (16, 30, 32) for a medical procedure and to control the first (see, e.g., Para. [0065], line 1) and second (see, e.g., Para. [0067], lines 1-2) motors of the first (84) and second (104) actuator devices, respectively, to position the needle guide assembly (16, 30, 32) at the insertion angle and the lateral position at the target site during the medical procedure (see, e.g., Para. [0057], lines 1-6, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33 [of the target vein 60]), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary” and Para. [0076], lines 1-3, “The path or trajectory of the needle 78 is estimated by the path planner 36 which sends the required path coordinates and speed. The penetration plan is then transferred to the dispenser and control unit 16 for controlling operation of the motors 84 and 104”).
Von Allmen does not disclose wherein the first and second actuator devices are each secured to the needle guide assembly at different locations specifically between a distal end and a proximal end of the needle along a length of the needle.
However, in the same field of endeavor of a needles system for use in medical treatments for humans, Hirshberg discloses (Figs. 1a-7) a system (see, e.g., Abstract and Para. [0007-0008]), comprising: 
a needle guide assembly comprising a needle (needle 20) (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30”); 
a first actuator device (actuator 30 positioned on the left of the needle 20) (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30” and Fig. 1a, where the claimed first actuator device corresponds to the disclosed actuator 30 positioned on the left of the needle 20 when viewing the figure) configured to move the needle guide assembly (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-7, “Actuator 30 is in contact with Needle 20 and can move needle 20 between initial position and fully open position, as illustrated in FIG. 1. Actuator 30 moves needle 20 according to signal from an actuator driver 40”); 
a second actuator device (actuator 30 positioned on the right of the needle 20) (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30” and Fig. 1a, where the claimed second actuator device corresponds to the disclosed actuator 30 positioned on the right of the needle 20 when viewing the figure) configured to move the needle guide assembly for controlling a lateral position of the needle guide assembly (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-7, “Actuator 30 is in contact with Needle 20 and can move needle 20 between initial position and fully open position, as illustrated in FIG. 1. Actuator 30 moves needle 20 according to signal from an actuator driver 40”, where the claimed lateral position of the needle guide assembly corresponds to the position of the needle caused during the disclosed sliding movement of the needle), the first and second actuator devices (30) each being secured to the needle guide assembly at different locations (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-5, “Actuator 30 is in contact with Needle 20” and Figs. 1a-1c, where the left and right actuators 30 are shown to be positioned on different sides of the needle 20, therefore the left and right actuators 30 are secured/contacted to the needle 20 at different locations) between a distal end and a proximal end of the needle (20) along a length of the needle (20) (see, e.g., Figs. 1a and 1c, where the claimed distal end of the needle corresponds to the bottom end of the disclosed needle 20 when viewing the figures, and where the claimed proximal end of the needle corresponds to the top end of the disclosed needle 20 when viewing the figures, and where the left and right actuators 30 are both shown to be positioned to the needle 20 between the bottom end and the top end of the disclosed needle 20 along the length of the needle 20); and 
a controller (controller 50, actuator driver 40) configured to determine the lateral position for the needle guide assembly for a medical procedure (see, e.g., Para. [0057], lines 23-27, “The needle system and actuators 20 are build such that a full accurate control of needle insertion is possible. Both the length of insertion and the velocity of insertion are adjustable. It is also possible to retract the needle back to its initial position” and Para. [0061], lines 1-7, “The full needle system is controlled by a controller 50. Controller 50 instructs the driver to generate the appropriate signals to move needle 20. Controller 50 determines system level operation parameters, such as, when the insertion of the needle will starts?, for how long in time and in what velocity needle will penetrate?, what will be the depth of penetration?”) and to control the first and second actuator devices (30) to position the needle guide assembly at the lateral position at the target site during the medical procedure (see, e.g., Para. [0059], lines 6-7, “Actuator 30 moves needle 20 according to signal from an actuator driver 40” and Para. [0061], lines 1-3, “The full needle system is controlled by a controller 50. Controller 50 instructs the driver to generate the appropriate signals to move needle 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Von Allmen by including that the first and second actuator devices are each secured to the needle guide assembly at different locations specifically between a distal end and a proximal end of the needle along a length of the needle, as disclosed by Hirshberg. One of ordinary skill in the art would have been motivated to make this modification in order to maintain full accurate control of the needle during needle insertion as desired, as recognized by Hirshberg (see, e.g., Para. [0057-0061]). 


    PNG
    media_image1.png
    650
    690
    media_image1.png
    Greyscale

Modified Fig. 14 of Von Allmen

Regarding Claim 2, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 1. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) wherein the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) (see, e.g., Para. [0055], lines 2-4, “The illustrative dispenser and control unit 16 includes a percutaneously placed device, such as a needle assembly 30, supported for movement by a drive mechanism 32”) comprises, at least, a needle guide (needle assembly 30, syringe 76, needle 78) (see, e.g., Para. [0064], lines 8-9, “The needle assembly 30 illustratively includes a syringe 76 and a needle 78. A syringe holder 80 illustratively couples the needle assembly 30 to a z-bar holder 82”) and a catheter (see, e.g., Para. [00149], lines 4-6, “The initial step in every application is to introduce a needle into a vascular structure for subsequent insertion of wires, catheters, and devices”).

Regarding Claim 4, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 1. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) wherein the controller (high level processor 18) is further configured to control the first (first actuator 84) and second (second actuator 104) actuator devices so as to maintain the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) in-plane with respect to the first (rotation about x-axis 62, i.e., y-axis) and second (z-axis 64) axes of the ultrasound probe (ultrasound probe 26) (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 8-11, “A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62, and may provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0068], lines 2-5, “A position sensor 110, such as an encoder, may be coupled to the linear motor 104 to determine the position of the syringe holder 80 (and thereby the needle assembly 30) relative to the z- bar holder 82, and provide a signal indicative thereof to the high level processor 18”).

Regarding Claim 6, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 1. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the ultrasound imaging system (image guided autonomous needle insertion system 10, conventional ultrasound system 12, needle insertion device 14) further comprising a third actuator device (third actuator 170) configured to move dispenser and control unit 16, needle assembly 30, drive mechanism 32) with respect to a third axis (x-axis 62) of the ultrasound probe (ultrasound probe 26) (see, e.g., Modified Figure 14 above, where the third actuator device 170 and the third axis (translation along the x-axis 62) are shown in text, and where directional arrows for the third axis are shown using dashed arrows; further see, e.g., Para. [0075], lines 1-9, “A third actuator, illustratively an electrical linear motor 170, is configured to move in translation the syringe holder 80 along the x-axis 62. The third actuator 170 is illustratively in electrical communication with the high level processor 18… A position sensor 176, such as an encoder, may be coupled to the linear motor 170 to determine the position of the syringe holder 80' (and thereby the needle assembly 30) relative to the z-bar holder 82 along the x-axis 62, and provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”).

Regarding Claim 7, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 2. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) wherein the controller (high level processor 18) is further configured to adjust at least one of the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) or the lateral position (see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) as a function of the target site (target vein 60) as the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) is being inserted into the patient during the medical procedure (see, e.g., Para. [0056], lines 5-8, “The high level processor 18 defines the optimal trajectory of the needle assembly 30, performs real time processing of the ultrasound image 33, and interfaces with the human machine interface 22, and the dispenser and control unit 16” and Para. [0057], lines 1-7, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary. The human machine interface 22 provides input and output tools for the operator”; also see, e.g., Para. [0083], lines 1-7, “The position is found… by confirming the vein or organ detection provided by the image processor 34 [within the high level processor 18]. Once the position is confirmed by the operator [within the human machine interface 22], the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”; also see, e.g., Para. [0082], lines 1-9, “The high level processor 18 is responsible for processing the information coming from the ultrasound system 12, analyzing the operator commands from the human machine interface 22, enhancing and processing the ultrasound image 33 from the ultrasound system 12, estimating the optimal needle trajectory, sending commands to the dispenser and control unit 16... The high level processor 18 executes various software subroutines or modules, including an image processing module 200 (FIG. 19)…, a device or needle detection and tracking module 350 (FIG. 23), and a target detection and tracking module 400 (FIG. 24)”).

Regarding Claim 8, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 1. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) wherein the controller (high level processor 18) is further configured to determine the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) as a function of a depth of the target site (target vein 60) within the patient (see, e.g., Para. [0063], lines 4-10, “Dispenser and control unit 16 of FIG. 4 configured for insertion into subcutaneous target vein 60, the needle assembly 30 is provided with two degrees of freedom (rotation about an x-axis 62 for needle alignment with the vein 60, and translation along a z- axis 64 for needle penetration into and withdrawal from the vein 60). The x-axis 62 is defined as extending perpendicular to a longitudinal axis 66 of the needle assembly 30, while the z-axis 64 is defined as extending parallel to the longitudinal axis 66 of the needle assembly 30”; also see, e.g., Para. [0080], lines 1-2, “The path planner 36 computes high-level actions that will have the highest probability of avoiding obstacles while guiding the needle 78 to the target vein 60”; also see, e.g., Para. [0057], lines 1-7, “The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30)” and Para. [0083], lines 6-7, “the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”).

Regarding Claim 9, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 2. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) wherein the ultrasound probe ultrasound probe 26) is further configured to track the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) as the needle guide assembly (16, 30, 32) is being inserted into the patient (see, e.g., Para. [0010], lines 4-5, “frame grabber [20] in communication with the ultrasound probe [26, within ultrasound system 12] for capturing ultrasound images [31, 33] from the ultrasound probe [26]”, and Para. [0056], lines 3-5, “ultrasound video 31 from the ultrasound system 12 is captured by the frame grabber 20. The frame grabber 20, in turn, provides an ultrasound image 33 to the high level processor 18”, and Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30”, and Fig. 1, where the disclosed probe 26 receives ultrasound signals and provides that data to the frame grabber 20 and the high level processor 18, which generate and process the ultrasound images 33 used by the image processor 34 to track the needle assembly 30).

Regarding Claim 10, Von Allmen modified by Hirshberg discloses the ultrasound imaging system of Claim 1. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the ultrasound imaging system (image guided autonomous needle insertion system 10, conventional ultrasound system 12, needle insertion device 14) further comprising a user interface (graphical user interface 150 of human machine interface 22) configured to display the target site (target vein 60) to a user during the medical procedure (see, e.g., Para. [00128], lines 1-4, “The illustrative graphical user interface 150 includes an ultrasound display screen or window area 450. The ultrasound window area 450 displays ultrasound images from the ultrasound system 12 and overlay graphics. The window area 450 includes a graphical representation of the target vein 60”).

Figs. 1-11, 14, and 19-25) wherein the medical procedure comprises a peripheral nerve block procedure (see, e.g., Para. [00148], lines 3-6, “The system 10 may be used in connection with the following illustrative applications: vascular access, tissue biopsy, lesion ablation, interventional cardiology, brachytherapy, joint injections, tendon sheath injections, injections of Dupuytren's cords, nerve blocks, spinal taps, abscess drainage, and chest tube placement”).

Regarding Claim 12, Von Allmen discloses (Figs. 1-5, 7-11, 14, and 19-25) a method (see, e.g., Para. [0015], lines 1-2, “a method of inserting a percutaneously placed device into a target vein”) for locating a needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) (see, e.g., Para. [0055], lines 2-6, “The illustrative dispenser and control unit 16 includes a percutaneously placed device, such as a needle assembly 30, supported for movement by a drive mechanism 32. More particularly, the dispenser and control unit 16 controls three-dimensional (3D) position, rotation and penetration velocity of the needle assembly 30” and Fig. 4, where the dispenser and control unit 16 is shown to comprise both the needle assembly 30 and the drive mechanism 32) of an ultrasound imaging system (image guided autonomous needle insertion system 10, conventional ultrasound system 12, needle insertion device 14) at a target site (target vein 60) of a patient during an ultrasound-guided medical procedure, the ultrasound imaging system (10, 12, 14) also having an ultrasound probe (ultrasound probe 26), an actuator component (first actuator 84, second actuator 104) configured with the needle guide assembly (16, 30, 32) (see, e.g., Para. [0065], lines 1-2, “A first actuator 84… is operably coupled to the sensor holder 70 through first and second motor holders or mounts 86 and 88”, where reference numbers 70, 86, and 88 are shown in Fig. 4 to be within the dispenser and control unit 16; also see, e.g., Para. [0067], line 1, “The z-bar holder 82 supports a second actuator”, where reference number 82 is shown in Fig. 4 to be within the dispenser and control unit 16), a needle (needle 78) within the needle guide assembly (16, 30, 32) (see, e.g., Para. [0064], line 8, “The needle assembly 30 illustratively includes a syringe 76 and a needle 78” and Figs. 4-9, where the needle 78 is shown to be within the needle assembly 30, which is further within the dispenser and control unit 16; also see, e.g., Para. [0069]), and a controller (high level processor 18), the method comprising: 
placing the ultrasound probe (26) on a patient's skin (see, e.g., Para. [0015], lines 8-15, “The method further includes the steps of capturing an image from the ultrasound probe of a subcutaneous vein… The method further includes the steps of manually moving the dispensing and control unit to align, on the human machine interface, the longitudinal axis of the ultrasound probe with the target vein”; also see, e.g., Fig. 4, where the disclosed ultrasound probe 26 is shown to be on the patient’s skin/tissue directly above the target vein 60); 
determining, via the controller (18), an insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-11, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62. A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62, and may provide a signal indicative thereof to the high level processor 18”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) and a lateral position (see, e.g., Para. [0067], lines 2-8, “The second actuator 104 is illustratively in electrical communication with the high level processor 18… The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64” and Para. [0068], lines 2-5, “A position sensor 110, such as an encoder, may be coupled to the linear motor 104 to determine the position of the syringe holder 80 (and thereby the needle assembly 30) relative to the z- bar holder 82, and provide a signal indicative thereof to the high level processor 18”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) for the needle guide assembly (16, 30, 32) with respect to the ultrasound probe (26) based on the target site (60) (see, e.g., Para. [0057], lines 1-6, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12… and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary”); 
providing a first actuator device (first actuator 84) comprising a first motor (see, e.g., Para. [0065], line 1, “A first actuator 84, illustratively an electrical motor”) configured to move the needle guide assembly (16, 30, 32) with respect to a first axis (rotation about x-axis 62, i.e., y-axis) of the ultrasound probe (26) (see, e.g., Modified Fig. 14 above, where the first actuator 84 and the first axis (rotation about the x-axis 62/movement in the y-axis) are shown in text, and where directional arrows for the first axis are shown using dashed arrows; further see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, and Para. [0064], lines 8-9, “A syringe holder 80 illustratively couples the needle assembly 30 to a z-bar holder 82”, and Fig. 4, where the dispenser and control unit 16 is shown to comprise both the z-bar holder 82 and the needle assembly 30) for controlling the insertion angle of the needle guide assembly (16, 30, 32) with respect to the ultrasound probe (26) (see, e.g., Para. [0066], lines 7-10, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62. A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62” and Fig. 4, where the rotation about the x-axis 62 of the dispenser and control unit 16 (including z-bar holder 82 and needle assembly 30) is shown to correspond to controlling the claimed insertion angle, i.e., the insertion angle/rotational position of the needle 78 of the needle assembly 30 (within dispenser and control unit 16) is controlled/changed by the rotation about the x-axis 62; also see, e.g., Para. [0069] and Figs. 10-11); 
providing a second actuator device (second actuator 104) comprising a second motor (see, e.g., Para. [0067], lines 1-2, “The z-bar holder 82 supports a second actuator, illustratively an electrical linear motor 104”) configured to move the needle guide assembly (16, 30, 32) with respect to a different, second axis (z-axis 64) of the ultrasound probe (26) (see, e.g., Modified Figure 14 above, where the second actuator device 104 and the second axis (translation along the z-axis 64) are shown in text, and where directional arrows for the second axis are shown using dashed arrows; further see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”; also see, e.g., Para. [0010], lines 7-9, “a first actuator configured to move the percutaneously placed device within a first degree of freedom, a second actuator configured to move the percutaneously placed device within a second degree of freedom”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”) for controlling the lateral position of the needle guide assembly (16, 30, 32) with respect to the ultrasound probe (26) (see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64” and Modified Fig. 14 above, where the translation along the z-axis 64 of the needle assembly 30 (within the dispenser and control unit 16) is shown to correspond to controlling the claimed lateral position, i.e., the lateral position of the needle 78 of the needle assembly 30 (within dispenser and control unit 16) is controlled/changed by the translation along the z-axis 64; also see, e.g., Para. [0069] and Figs. 10-11), the first (84) and second (104) actuator devices each being secured to the needle guide assembly (16, 30, 32) at different locations (see, e.g., Fig. 10 and Modified Fig. 14 above, where the first actuator 84 is shown to be secured to the lower end of the z-bar holder 82 and to the sensor holder 70 (both within the dispenser and control unit 16 which corresponds to the claimed needle guide assembly), and where the second actuator 104 is shown to be secured to the syringe holder 80 and to the z-bar holder 82 (both within the dispenser and control unit 16 which corresponds to the claimed needle guide assembly), therefore the first actuator 84 and the second actuator 104 are secured to the dispenser and control unit 16 (corresponding to the claimed needle guide assembly) at different locations; also see, e.g., Para. [0064-0067]); 
inserting the needle guide assembly (16, 30, 32) into the patient (see, e.g., Para. [00149], lines 4-6, “The initial step in every application is to introduce a needle into a vascular structure for subsequent insertion of wires, catheters, and devices”) at the insertion angle (see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle, and where Fig. 4 illustrates that the z-bar holder 82 is a part of the dispenser and control unit 16; also see, e.g., Para. [0063], lines 5-7, “the needle assembly 30 is provided with two degrees of freedom (rotation about an x-axis 62 for needle alignment with the vein 60, and translation along a z-axis 64 for needle penetration into and withdrawal from the vein 60)”); 
controlling, via the controller (18), the first (see, e.g., Para. [0065], line 1) and second (see, e.g., Para. [0067], lines 1-2) motors of the first (84) and second (104) actuator devices, respectively, as the needle guide assembly (16, 30, 32) is being inserted into the patient so as to manipulate the insertion angle and the lateral position of the needle guide assembly (16, 30, 32) via the first (84) and second (104) actuator devices, respectively (see, e.g., Para. [0057], lines 1-6, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33 [of the target vein 60]), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary” and Para. [0076], lines 1-3, “The path or trajectory of the needle 78 is estimated by the path planner 36 which sends the required path coordinates and speed. The penetration plan is then transferred to the dispenser and control unit 16 for controlling operation of the motors 84 and 104”); and 
locating, via the controller (18), the needle guide assembly (16, 30, 32) at the target site (60) (see, e.g., Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33 [of the target vein 60]), detects regions of interest (ROI), and tracks movements of the needle assembly 30”).
Von Allmen does not disclose wherein the first and second actuator devices are each secured to the needle guide assembly at different locations specifically between a distal end and a proximal end of the needle along a length of the needle.
However, in the same field of endeavor of a needles system for use in medical treatments for humans, Hirshberg discloses (Figs. 1a-7) a method for positioning a needle guide assembly of a system at a target site of a patient during a medical procedure (see, e.g., Abstract, Para. [0007-0008], and Para. [0023-0025]), the system also having an actuator component (actuator 30) configured with the needle guide assembly (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30”), a needle (needle 20) within the needle guide assembly (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30”), and a controller (controller 50, actuator driver 40), the method comprising: 
50, 40), a lateral position for the needle guide assembly (see, e.g., Para. [0025], lines 1-3, “controlling the actuators to move the needle to penetrate into or to pass through or retract from the object or organ” and Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate”, where the claimed lateral position of the needle guide assembly corresponds to the position of the needle caused during the disclosed sliding movement of the needle); 
providing a first actuator device (actuator 30 positioned on the left of the needle 20) (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30” and Fig. 1a, where the claimed first actuator device corresponds to the disclosed actuator 30 positioned on the left of the needle 20 when viewing the figure) configured to move the needle guide assembly (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-7, “Actuator 30 is in contact with Needle 20 and can move needle 20 between initial position and fully open position, as illustrated in FIG. 1. Actuator 30 moves needle 20 according to signal from an actuator driver 40”); 
providing a second actuator device (actuator 30 positioned on the right of the needle 20) (see, e.g., Para. [0057], lines 9-10, “The simplified needle system comprises a die substrate 10, a needle 20 and an actuator 30” and Fig. 1a, where the claimed second actuator device corresponds to the disclosed actuator 30 positioned on the right of the needle 20 when viewing the figure) configured to move the needle guide assembly for controlling the lateral position of the needle guide assembly (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-7, “Actuator 30 is in contact with Needle 20 and can move needle 20 between initial position and fully open position, as illustrated in FIG. 1. Actuator 30 moves needle 20 according to signal from an actuator driver 40”, where the claimed lateral position of the needle guide assembly corresponds to the position of the needle caused during the disclosed sliding movement of the needle), the first and second actuator devices (30) each being secured to the needle guide assembly at different locations (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-5, “Actuator 30 is in contact with Needle 20” and Figs. 1a-1c, where the left and right actuators 30 are shown to be positioned on different sides of the needle 20, therefore the left and right actuators 30 are secured/contacted to the needle 20 at different locations) between a distal end and a proximal end of the needle (20) along a length of the needle (20) (see, e.g., Figs. 1a and 1c, where the claimed distal end of the needle corresponds to the bottom end of the disclosed needle 20 when viewing the figures, and where the claimed proximal end of the needle corresponds to the top end of the disclosed needle 20 when viewing the figures, and where the left and right actuators 30 are both shown to be positioned to the needle 20 between the bottom end and the top end of the disclosed needle 20 along the length of the needle 20); 
inserting the needle guide assembly into the patient (see, e.g., Para. [0025], lines 1-3, “controlling the actuators to move the needle to penetrate into or to pass through or retract from the object or organ” and Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-7, “Actuator 30 is in contact with Needle 20 and can move needle 20 between initial position and fully open position, as illustrated in FIG. 1. Actuator 30 moves needle 20 according to signal from an actuator driver 40”); and
controlling, via the controller (50, 40), the first and second actuator devices (30) as the needle guide assembly is being inserted into the patient so as to manipulate the lateral position of the needle guide assembly via the first and second actuator devices (30) (see, e.g., Para. [0057], lines 23-27, “The needle system and actuators 20 are build such that a full accurate control of needle insertion is possible. Both the length of insertion and the velocity of insertion are adjustable. It is also possible to retract the needle back to its initial position” and Para. [0059], lines 6-7, “Actuator 30 moves needle 20 according to signal from an actuator driver 40” and Para. [0061], lines 1-7, “The full needle system is controlled by a controller 50. Controller 50 instructs the driver to generate the appropriate signals to move needle 20. Controller 50 determines system level operation parameters, such as, when the insertion of the needle will starts?, for how long in time and in what velocity needle will penetrate?, what will be the depth of penetration?”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Von Allmen by including that the first and second actuator devices are each secured to the needle guide assembly at different locations specifically between a distal end and a proximal end of the needle along a length of the needle, as disclosed by Hirshberg. One of ordinary skill in the art would have been motivated to make this modification in order to maintain full accurate control of the needle during needle insertion as desired, as recognized by Hirshberg (see, e.g., Para. [0057-0061]). 

Regarding Claim 14, Von Allmen modified by Hirshberg discloses the method of Claim 12. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the method further comprising: 
scanning, via the ultrasound probe (ultrasound probe 26), a plurality of images (ultrasound video 31, ultrasound image 33) of the target site (target vein 60) (see, e.g., Para. [0015], lines 8-10, “The method further includes the steps of capturing an image [31, 33] from the ultrasound probe [26] of a subcutaneous vein [60]”; also see, e.g., Para. [0010], lines 4-5, “frame grabber [20] in communication with the ultrasound probe [26, within ultrasound system 12] for capturing ultrasound images [31, 33] from the ultrasound probe [26]”); and 
generating, via the controller (high level processor 18), an ultrasound image (33) based on the plurality of images (31, 33) during the ultrasound-guided medical procedure (see, e.g., Para. [0056], lines 3-5, “ultrasound video 31 from the ultrasound system 12 is captured by the frame grabber 20. The frame grabber 20, in turn, provides an ultrasound image 33 to the high level processor 18” and Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30”).

Regarding Claim 16, Von Allmen modified by Hirshberg discloses the method of Claim 12. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the method further comprising controlling, via the controller (high level processor 18), the first (first actuator 84) and second (second actuator 104) actuator devices so as to maintain the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) in-plane with respect to the first (rotation about x-axis 62, i.e., y-axis) and second (z-axis 64) axes of the ultrasound probe (ultrasound probe 26) (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 8-11, “A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62, and may provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0068], lines 2-5, “A position sensor 110, such as an encoder, may be coupled to the linear motor 104 to determine the position of the syringe holder 80 (and thereby the needle assembly 30) relative to the z- bar holder 82, and provide a signal indicative thereof to the high level processor 18”).

Regarding Claim 18, Von Allmen modified by Hirshberg discloses the method of Claim 12. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the method further comprising manipulating, via a third actuator device (third actuator 170), the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) with respect to a third axis (x-axis 62) of the ultrasound ultrasound probe 26) (see, e.g., Modified Figure 14 above, where the third actuator device 170 and the third axis (translation along the x-axis 62) are shown in text, and where directional arrows for the third axis are shown using dashed arrows; further see, e.g., Para. [0075], lines 1-9, “A third actuator, illustratively an electrical linear motor 170, is configured to move in translation the syringe holder 80 along the x-axis 62. The third actuator 170 is illustratively in electrical communication with the high level processor 18… A position sensor 176, such as an encoder, may be coupled to the linear motor 170 to determine the position of the syringe holder 80' (and thereby the needle assembly 30) relative to the z-bar holder 82 along the x-axis 62, and provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”).

Regarding Claim 19, Von Allmen modified by Hirshberg discloses the method of Claim 12. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the method further comprising adjusting, via the controller (high level processor 18), at least one of the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) or the lateral position (see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) as a function of the target site (target vein 60) as the needle guide assembly dispenser and control unit 16, needle assembly 30, drive mechanism 32) is being inserted into the patient during the ultrasound-guided medical procedure (see, e.g., Para. [0056], lines 5-8, “The high level processor 18 defines the optimal trajectory of the needle assembly 30, performs real time processing of the ultrasound image 33, and interfaces with the human machine interface 22, and the dispenser and control unit 16” and Para. [0057], lines 1-7, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary. The human machine interface 22 provides input and output tools for the operator”; also see, e.g., Para. [0083], lines 1-7, “The position is found… by confirming the vein or organ detection provided by the image processor 34 [within the high level processor 18]. Once the position is confirmed by the operator [within the human machine interface 22], the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”; also see, e.g., Para. [0082], lines 1-9, “The high level processor 18 is responsible for processing the information coming from the ultrasound system 12, analyzing the operator commands from the human machine interface 22, enhancing and processing the ultrasound image 33 from the ultrasound system 12, estimating the optimal needle trajectory, sending commands to the dispenser and control unit 16... The high level processor 18 executes various software subroutines or modules, including an image processing module 200 (FIG. 19)…, a device or needle detection and tracking module 350 (FIG. 23), and a target detection and tracking module 400 (FIG. 24)”).

Figs. 1-11, 14, and 19-25) the method further comprising determining, via the controller (high level processor 18), the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) as a function of a depth of the target site (target vein 60) within the patient (see, e.g., Para. [0063], lines 4-10, “Dispenser and control unit 16 of FIG. 4 configured for insertion into subcutaneous target vein 60, the needle assembly 30 is provided with two degrees of freedom (rotation about an x-axis 62 for needle alignment with the vein 60, and translation along a z- axis 64 for needle penetration into and withdrawal from the vein 60). The x-axis 62 is defined as extending perpendicular to a longitudinal axis 66 of the needle assembly 30, while the z-axis 64 is defined as extending parallel to the longitudinal axis 66 of the needle assembly 30”; also see, e.g., Para. [0080], lines 1-2, “The path planner 36 computes high-level actions that will have the highest probability of avoiding obstacles while guiding the needle 78 to the target vein 60”; also see, e.g., Para. [0057], lines 1-7, “The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30)” and Para. [0083], lines 6-7, “the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”).

Regarding Claim 21, Von Allmen modified by Hirshberg discloses the method of Claim 14. Von Allmen further discloses (Figs. 1-11, 14, and 19-25) the method further comprising tracking, via the ultrasound probe (ultrasound probe 26), the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) as the needle guide assembly (16, 30, 32) is being inserted into the patient (see, e.g., Para. [0010], lines 4-5, “frame grabber [20] in communication with the ultrasound probe [26, within ultrasound system 12] for capturing ultrasound images [31, 33] from the ultrasound probe [26]”, and Para. [0056], lines 3-5, “ultrasound video 31 from the ultrasound system 12 is captured by the frame grabber 20. The frame grabber 20, in turn, provides an ultrasound image 33 to the high level processor 18”, and Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30”, and Fig. 1, where the disclosed probe 26 receives ultrasound signals and provides that data to the frame grabber 20 and the high level processor 18, which generate and process the ultrasound images 33 used by the image processor 34 to track the needle assembly 30).

Response to Arguments
Applicant’s arguments, see Page 1 of Remarks, filed 09/01/2021, with respect to the claim objections and the 35 U.S.C. 112 rejections have been fully considered and are persuasive. The claim objections of Claims 1, 12, and 19, and the 35 U.S.C. 112(b) rejection of Claim 19 (previously set forth in the Final Rejection mailed 07/16/2021) have been withdrawn. 
Applicant’s arguments, see Pages 1-2 of Remarks, filed 09/01/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-12, 14, 16, and 18-21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hirshberg (US 2014/0323837 A1).
	Regarding Von Allmen (WO 2015/179505 A1), Applicant argues that the reference fails to teach or suggest an ultrasound imaging system comprising a needle guide assembly comprising a needle and first and second actuator devices, the first and second actuator devices each being secured to the at different locations between a distal end and a proximal end of the needle along a length of the needle. Specifically, Applicant argues that Von Allmen’s first and second actuators 84, 104 are rigidly mounted to the drive mechanism 32 at locations which are not along a length of the needle 78. For example, as Applicant argues, the actuator 104 is rigidly mounted to the drive mechanism 32 at a location that extends beyond a length of the needle 78, and further, the actuator 104 is a linear motor, therefore, to operate properly, the linear motor needs to be mounted at an end of the needle and not between a distal end and a proximal end of the needle along a length of the needle.
Examiner agrees and emphasizes that Von Allmen discloses wherein the first and second actuator devices (first actuator 84, second actuator 104) are each secured to the needle guide assembly (dispenser and control unit 16, needle assembly 30, drive mechanism 32) at different locations (see, e.g., Fig. 10 and Modified Fig. 14 above, where the first actuator 84 is shown to be secured to the lower end of the z-bar holder 82 and to the sensor holder 70 (both within the dispenser and control unit 16 which corresponds to the claimed needle guide assembly), and where the second actuator 104 is shown to be secured to the syringe holder 80 and to the z-bar holder 82 (both within the dispenser and control unit 16 which corresponds to the claimed needle guide assembly), therefore the first actuator 84 and the second actuator 104 are secured to the dispenser and control unit 16 (corresponding to the claimed needle guide assembly) at different locations; also see, e.g., Para. [0064-0067]), but does not disclose wherein the first and second actuator devices are each secured to the needle guide assembly at different locations specifically between a distal end and a proximal end of the needle along a length of the needle. Note that the distal end and proximal end are thus defined as corresponding to respective ends along a length of the needle, wherein the “different locations” corresponds to different locations between the defined distal end and proximal end. However, Hirshberg discloses wherein the first and second actuator devices (actuators 30 in Fig. 1a-1c) each being secured to the needle guide assembly (comprising needle 20) at different locations (see, e.g., Para. [0057], lines 12-13, “Needle 20 is contacted to actuator 30 that can slide the needle over the substrate” and Para. [0059], lines 4-5, “Actuator 30 is in contact with Needle 20” and Figs. 1a-1c, where the claimed first actuator device corresponds to the disclosed actuator 30 positioned on the left of the needle 20 when viewing the figure, and where the claimed second actuator device corresponds to the disclosed actuator 30 positioned on the right of the needle 20 when viewing the figure, and where the left and right actuators 30 are shown to be positioned on different sides of the needle 20, therefore the left and right actuators 30 are secured/contacted to the needle 20 at different locations) between a distal end and a proximal end of the needle (needle 20) along a length of the needle (needle 20) (see, e.g., Figs. 1a and 1c, where the claimed distal end of the needle corresponds to the bottom end of the disclosed needle 20 when viewing the figures, and where the claimed proximal end of the needle corresponds to the top end of the disclosed needle 20 when viewing the figures, and where the left and right actuators 30 are both shown to be positioned to the needle 20 between the bottom end and the top end of the disclosed needle 20 along the length of the needle 20). Therefore, Von Allmen and Hirshberg in combination disclose each and every feature of amended Claim 1. Further, for the same reasons as set forth above for Claim 1, Von Allmen and Hirshberg in combination disclose each and every feature of amended Claim 12. Due to the amendments of Claims 1 and 12, Claims 1-2, 4, 6-12, 14, 16, and 18-21 are now rejected under 35 U.S.C. 103 as being unpatentable over Von Allmen in view of Hirshberg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793